IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :           No. 2161 Disciplinary Docket No. 3
                Petitioner      :
                                :           No. 41 DB 2015
           v.                   :
                                :           Attorney Registration No. 23343
CHARLES R. PEDRI,               :
                Respondent      :           (Luzerne County)


                                      ORDER


PER CURIAM


       AND NOW, this 14th day of May, 2015, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated April 21,

2015, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant

to Pa.R.D.E. 215(g), and it is

       ORDERED that Charles R. Pedri is suspended on consent from the Bar of this

Commonwealth for a period of five years, and he shall comply with all the provisions of

Pa.R.D.E. 217.